Bell, Justice.
The defendant was convicted of malice murder and armed robbery. He was sentenced to life and 20 years to run consecutive to the life sentence.
Defendant’s appointed counsel has filed a request for permission to withdraw from the case pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In his brief counsel points out that the only arguable ground is that the evidence is insufficient to sustain the verdict as to both malice murder and armed robbery.
The evidence authorized a finding that the defendant and his girl friend got into an argument in a tavern. After the defendant *125slapped her twice, she pulled a knife out. While the defendant was in the process of taking the knife away from her, an ex-boyfriend hit defendant over the head with a folding chair. The defendant got possession of the knife and cut the ex-boyfriend near the eye. The victim (ex-boyfriend) then ran from the tavern. The defendant chased him several blocks, caught him, stabbed him in the back and took his money. The defendant then returned to the tavern and told several witnesses that he had killed the victim and robbed him of $75.00.
Decided February 15, 1984.
Jimmy W. Watson, for appellant.
David Parker, pro se.
Thomas A. Pittman, District Attorney, Michael J. Bowers, Attorney General, Dennis R. Dunn, for appellee.
Under this evidence a rational trier of fact could have found the defendant guilty of murder and armed robbery beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
As required by Anders, supra, we have examined the entire record in this case and conclude that there are no meritorious grounds for appeal and that an appeal in this case would be frivolous. Defense counsel has timely served on the defendant both his motion to withdraw and his Anders brief outlining possible errors for appeal. We, therefore, find the requirements of Anders v. California, supra, have been met and grant counsel permission to withdraw from the case. Harris v. State, 250 Ga. 889 (302 SE2d 104) (1983).

Motion granted; appeal dismissed.


All the Justices concur.